Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 10, 2022

                                      No. 04-22-00125-CV

                     IN THE INTEREST OF S.C. AND M.E.B., Children,

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA01853
                         Honorable Rosie Alvarado, Judge Presiding


                                         ORDER
        On May 9, 2022, Appellant Mom moved this court to supplement the record on appeal.
She asked this court to allow her to supplement the reporter’s record with transcripts from two
hearings. See TEX. R. APP. P. 34.6(d) (authoring “any party [to] by letter direct the official court
reporter to prepare, certify, and file in the appellate court a supplemental reporter’s record
containing [any] omitted items”). The records were filed the same day.
       Appellant’s motion is moot.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court